IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00065-CV

                   IN THE MATTER OF Y.R.S., A JUVENILE



                       From the County Court at Law No. 2
                             Johnson County, Texas
                              Trial Court No. J05904


                           MEMORANDUM OPINION


       Y.R.S. appeals from a judgment that committed her into the custody of the Texas

Juvenile Justice Department (TJJD) for an indeterminate period of time not to exceed her

19th birthday. Y.R.S. complains that the trial court erred in allowing hearsay testimony

regarding prior referrals to the juvenile department and incident reports from detention

during the disposition hearing. Because we find no reversible error, we affirm the

judgment of the trial court.

HEARSAY TESTIMONY

       In her first issue, Y.R.S. complains that the trial court abused its discretion by

allowing a juvenile probation officer to testify from notes she had taken from the records
of the department regarding Y.R.S.'s prior history with the juvenile department. The

witness had answered questions regarding the first referral of Y.R.S. to the juvenile

authorities which was for a runaway.             When asked about her second referral, the

following exchange took place:

        STATE:           When was the next time your department was involved with
                         [Y.R.S.]?

        WITNESS:         On May 3rd, 2015, for an assault bodily injury family member.

        STATE:           And what happened as a result of that charge?

        WITNESS:         We worked with her until I would say—sorry. I'm looking at
                         the dates. Approximately—

        COUNSEL FOR JUVENILE:        Excuse me, Judge. At this time I'm going
                 to object. Apparently, she is attempting to testify from
                 documents I haven't seen and that have not been offered or
                 admitted into evidence.

        THE COURT:                Okay. So your objection is?

        COUNSEL FOR JUVENILE:        Number one, it's clearly hearsay and,
                 number two, she is basically repeating testimony that I don't
                 believe she has any personal knowledge of.

        THE COURT:                [State].

        STATE:           Your Honor, I believe [the witness] is reading from her notes
                         she made of the—

        THE COURT:                You believe what?

        STATE:           I believe [the witness] is reading from the notes she made for
                         this hearing.

        THE COURT:                [Witness], are you reading from notes or other records?
In the Matter of Y.R.S., a Juvenile                                                         Page 2
        WITNESS:         Notes that I typed up in the last couple of days of her history.
                         I'm just trying to reference for the dates because I don't
                         remember dates off the top of my head on all of this.

        THE COURT:                I'll allow it. Let's move on.

        COUNSEL FOR JUVENILE:         Judge, if I may. We have the same
                 objection. Just because she typed it from another record and
                 made a note of it doesn't make it admissible. It's still hearsay.
                 It's still a document that's not been admitted into evidence
                 from a document that's not been admitted and hasn't been
                 offered to my client for review.

        THE COURT:                Overruled. Let's move on.

        Y.R.S. did not ask for a running objection to the testimony. After Y.R.S.'s objection,

the witness was asked if Y.R.S. was adjudicated as a result of the assault charge and the

witness responded that Y.R.S. was not adjudicated for that offense. The State then asked

the witness about other referrals. Y.R.S. did not object again to this testimony.

        On appeal, Y.R.S. argues that the entirety of the witness's testimony regarding the

referrals was improper because it constituted impermissible hearsay. However, the only

objection that was preserved was from the question to what the result from one referral

for assault with bodily injury on a family member was, which was that she was not

adjudicated for the offense. In order to preserve error, a party generally must continue

to object each time the objectionable evidence is offered. Geuder v. State, 115 S.W.3d 11,

13 (Tex. Crim. App. 2003). Because Y.R.S. did not object to the rest of the objectionable




In the Matter of Y.R.S., a Juvenile                                                         Page 3
testimony, the complaint to that testimony was not preserved and was waived. See TEX.

R. APP. P. 33.1(a).

        As to the preserved portion of this issue, which was that Y.R.S. was not ever

adjudicated for the offense about which the witness testified, even if we assume without

deciding that the admission of that evidence was erroneous, Y.R.S. was not harmed by

the admission of this evidence.         Similar evidence of prior allegations of assaults

committed by Y.R.S. on family members was admitted through the testimony of Y.R.S.'s

mother and by Y.R.S. herself. We cannot conclude the court's error, if any, had a

substantial and injurious effect or influence in determining the trial court's decision,

especially since the answer to the objectionable question was favorable to Y.R.S. See TEX.

R. APP. P. 44.2(b); Rich v. State, 160 S.W.3d 575, 577 (Tex. Crim. App. 2005) (Under Rule

44.2(b), we disregard all non-constitutional errors that do not affect appellant's

substantial rights and a substantial right is affected when the error has a substantial and

injurious effect or influence in determining the jury's verdict). We overrule issue one.

        In her second issue, Y.R.S. complains that the trial court abused its discretion by

allowing impermissible hearsay testimony from the same witness who was questioned

about incident reports from Y.R.S.'s approximately four-month stay in detention. After

the witness had answered that she had received incident reports from Y.R.S.'s detention

stay, the following exchange occurred:

         STATE:          Without going into the details, what was the nature of those
                         incidents?
In the Matter of Y.R.S., a Juvenile                                                     Page 4
        COUNSEL FOR JUVENILE:          Judge, again, I object. Question clearly
                 calls for hearsay. She's asking for conclusions that are offered
                 for the truth of the matter asserted from documents, number
                 one, haven't been offered and admitted into evidence,
                 number two, haven't been provided to us pursuant to Rule
                 39.14. And in addition to that, it's hearsay on hearsay. I mean,
                 the proper way to get those in would be through a business
                 records affidavit from the facility.

        THE COURT:                Thank you. Overruled.

        WITNESS:                  Answer the question?

        STATE:                    Yes.

        WITNESS:         She has had major program disruptions, assaults, or
                         attempted assaults on students, verbal abuse, using profanity,
                         disrespectful behavior, and self-harming behavior.

        No further questions were asked of the witness regarding incidents that occurred

while Y.R.S. was in detention at that time. However, on cross-examination, counsel for

Y.R.S. asked the witness about the incident reports and requested copies of the written

reports to be provided to him. The State provided the four written incident reports that

it had received. The reports had been sent by a different county where Y.R.S. was being

held in detention. At other times during the hearing, however, several witnesses were

asked about Y.R.S.'s behavior in detention which led to her not being allowed to make

phone calls or have visitors other than her attorney. Additionally, Y.R.S. testified about

the four incidents and explained what had occurred with each one. Even if the evidence

set out above was erroneously admitted at that time, a trial court's erroneous admission


In the Matter of Y.R.S., a Juvenile                                                       Page 5
of evidence will not require reversal when, as in this case, other such evidence was

received without objection, either before or after the complained-of ruling. Estrada v.

State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010); Lane v State, 151 S.W.3d 188, 193

(Tex. Crim. App. 2004). We overrule issue two.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed August 28, 2019
[CV06]




In the Matter of Y.R.S., a Juvenile                                                    Page 6